                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LLOYD WHITE,                                      §
                                                  §
                   Plaintiff,                     §                 SA-19-CV-00530-ESC
                                                  §
vs.                                               §
                                                  §
STERLING FOODS,                                   §
                                                  §
                   Defendant.                     §

                  ORDER SETTING INITIAL PRETRIAL CONFERENCE

       Before the Court is the above-styled and numbered cause of action, which was reassigned

to the undersigned’s docket after both parties consented to the jurisdiction of a United States

Magistrate Judge [#29]. The record reflects the parties filed their Rule 26(f) Report [#23] and

proposed scheduling recommendations [#23-1] before reassignment.

       IT IS THEREFORE ORDERED that, pursuant to Rule 16 of the Federal Rules of Civil

Procedure, this case is set for an Initial Pretrial Conference at 9:30 a.m. on March 4, 2020, in

Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar

Chavez Boulevard, San Antonio, Texas, 78206.

       At the conference, the Court will enter a Scheduling Order in this case and assign the

parties a date for bench trial. Parties should be prepared to briefly address any pending motions,

but given the time constraints of initial pretrial conferences, full oral arguments will not occur.

       Counsel may appear by phone for the conference.             Counsel should contact Valeria

Sandoval, Courtroom Deputy, at chestney_chambers@txwd.uscourts.gov, for call-in instructions

at least 24 hours in advance of the conference. The use of speaker phones is prohibited during

a telephonic appearance.



                                                  1
       In light of the fact that Plaintiff is representing himself pro se in this action, the Court

directs him to the following resources to assist him in prosecuting his case:

            •   The Federal Rules of Civil Procedure, available at: www.uscourts.gov/file/rules-
                civil-procedure

            •   This Court’s Local Rules, available at https://www.txwd.uscourts.gov/court-
                information/lcr-civil-rules/

            •   The “Complete Pro Se Manual” which is available on the Court’s website at:
                https://www.txwd.uscourts.gov/filing-without-an-attorney/.

       Plaintiff is directed to familiarize himself with these resources. Also, although pro se

litigants are held to a less stringent standard, they are nevertheless required to follow the rules

that govern all litigants in federal court. Grant v. Cuellar, 59 F.3d 524, 524 (5th Cir. 1995).

These rules include but are not limited to the rules and Court orders regarding conference with

opposing counsel, following deadlines imposed by the rules and the Court’s Scheduling Order,

observing the response times for non-dispositive and dispositive motions as set forth in Local

Rule CV-7(e), and keeping the Court updated with a current address to ensure all filings are

received.

       SIGNED this 21st day of February, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
